Citation Nr: 1029708	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for a ventral hernia and an 
umbilical hernia. 

2.  Entitlement to service connection for degenerative joint 
disease of the acromioclavicular joint of the left shoulder. 

3.  Entitlement to an initial compensable evaluation for 
residuals of a lumbar spine injury with degenerative disc 
disease. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a cervical spine injury with degenerative joint 
disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to July 1992 
and from October 2003 to March 2005.  He also had subsequent 
service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That decision granted service 
connection for residuals of a cervical spine injury with 
degenerative joint disease and for residuals of a lumbar spine 
injury with degenerative disc disease and assigned a 10 percent 
disability evaluation and a noncompensable evaluation, 
respectively, effective from March 14, 2007.  The May 2007 rating 
decision also denied service connection for a ventral hernia and 
an umbilical hernia and for a left shoulder disorder.  The 
Veteran perfected a timely appeal.  

The Board notes that the Veteran requested a personal hearing 
before a Veterans Law Judge (either a Video or Travel Board) at 
the local RO in his October 2008 VA Form 9.  A hearing was 
scheduled to be conducted at the North Little Rock RO in July 
2009.  However, the Veteran failed to report to the scheduled 
hearing.  As the record does not contain further indication that 
the Veteran has requested that the hearing be rescheduled, the 
Board deems the Veteran's request for a hearing to be withdrawn.  
38 C.F.R. § 20.704.  

The Board also observes that the Veteran's appeal had originally 
included the issue of entitlement to a higher initial evaluation 
for posttraumatic stress disorder (PTSD). However, in his October 
2008 VA Form 9, the Veteran stated that he was only appealing the 
issues of entitlement to service connection for hernias and for a 
left shoulder disorder and to a higher initial evaluation for his 
service-connected cervical spine and lumbar spine disabilities.  
As such, the Veteran has not filed a substantive appeal for the 
issue entitlement to a higher initial evaluation for PTSD. See 38 
C.F.R. § 20.202.  Accordingly, that issue no longer remains in 
appellate status, and no further consideration is required.

The issues of entitlement to service connection for a ventral 
hernia and an umbilical hernia, service connection for 
degenerative joint disease of the acromioclavicular joint of the 
left shoulder, and a higher initial evaluation for the cervical 
spine disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a lumbar spine injury with 
degenerative disc disease are not productive of forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, a 
vertebral body fracture with loss of 50 percent or more of the 
height.

3.  The Veteran's residuals of a lumbar spine injury with 
degenerative disc disease are not productive of incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 weeks.  

4.  There is no objective evidence of pain on motion with 
additional limitation of motion with repetitive use due to the 
Veteran's residuals of a lumbar spine injury with degenerative 
disc disease, nor is there evidence of separately compensable 
neurological manifestations.
CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals 
of a lumbar spine injury with degenerative disc disease have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
residuals of a lumbar spine injury with degenerative disc 
disease.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 
22, 2003).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for his residuals of a 
lumbar spine injury with degenerative disc disease.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not identified any outstanding records 
that are pertinent to his service-connected lumbar spine 
disability.  The Veteran was also scheduled for a hearing before 
the Board, but he failed to report.

In addition, the Veteran was afforded a VA examination in April 
2007.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on a review of the claims file and 
all pertinent evidence of record as well as on a physical 
examination and fully addresses the rating criteria that are 
relevant to rating the disability in this case.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined. 38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 
38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the Veteran's claim.  The Board concludes the Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


II.  Factual Background

The Veteran's service treatment records show that he was seen in 
November 2003 with a six month history of low back pain and was 
diagnosed with mechanical low back pain.  It was noted that that 
he had been involved in an accident while driving an 1114 
vehicle, but at that time, the examiner did not assess him as 
having any low back disorder.  In a statement of medical 
examination and duty status dated in December 2005, the Veteran 
did report having back pain and neck pain.  

The Veteran's initial claim for service connection for a low back 
disorder was received in March 2007.  VA progress notes dated 
from August 2005 to March 2007 were submitted in support of his 
claim, and a primary care note dated in March 2007 documented a 
history of a lower back injury with intermittent pain.  

The Veteran was subsequently afforded a VA compensation 
examination in April 2007.  At that time, he indicated that he 
had suffered injuries from a motor vehicle accident in 2004 while 
he was stationed in Iraq.  In particular, he indicated that the 
military vehicle in which he was riding fell nine feet into a 
ravine and rolled over.  He described his injuries at that time 
as compressive forces applied to the head into the neck and 
lumbar spine region.  He was treated for neck and back complaints 
with Motrin and physical therapy, and there was an ease of 
symptoms over a few months.  It was noted that the Veteran 
eventually had imaging studies performed, which suggested 
degenerative disc disease of the lumbar spine.  

At the time of the April 2007 VA examination, the Veteran 
complained of intermittent lower lumbar back pain, but noted that 
the pain was not specifically associated with any type of 
activities.  He denied having any radiculopathy of the lumbar 
spine as well as additional weakness or restricted range of 
motion of any aspect of the spine during flares.  He indicated 
that he was a correctional officer and works through flare-ups.  
He also stated that he takes analgesics and that the symptoms 
ease over a few hours.  The Veteran denied any functional 
restrictions on a daily basis from his lumbar spine disability, 
and he denied using a cane or brace for the lumbar spine 
condition.  It was further noted that he had not been 
incapacitated in the past 12 months due to his lumbar spine.  

A physical examination of the lumbar spine revealed a normal 
alignment of the spinous processes without spasm or tenderness.  
The Veteran had forward flexion to 90 degrees, posterior flexion 
of 20 degrees, lateral flexion to 40 degrees bilaterally, and 
rotary flexion to 50 degrees bilaterally.  Such testing was 
performed without pain at the extreme range of motions in all 
directions bilaterally.  Straight leg reflexes were negative 
bilaterally, and there was no additional weakness, fatigability, 
discoordination, additional restricted range of motion, or 
functional impairment following repetitive stress testing against 
resistance times three with the lumbar spine.  A neurologic 
examination also revealed that the Veteran walked with a normal 
gait.  His motor strength was 5/5 in the upper and lower 
extremities bilaterally without deficit.  A sensory examination 
was also normal in the upper and lower extremities bilaterally 
without deficit.  His reflexes were symmetric, 2+, and equal in 
both wrists, elbows, knees, and ankles bilaterally, and his 
coordination was normal in upper and lower extremities 
bilaterally.  It was noted that an x-ray study of the lumbar 
spine obtained in September 2005 showed degenerative disc disease 
of the lumbar spine.  He had a repeat x-ray in March 2007, which 
confirmed a finding of degenerative disc disease at L5-S1.  The 
pertinent diagnosis was residuals of lumbar spine injury with 
degenerative disc disease.  

The record also contains VA progress notes dated from January 
2006 to March 2007, which document the Veteran as having been 
seen for an evaluation following his 12 month deployment to Iraq 
in January 2006.  He had requested a follow up evaluation of low 
back pain and reported being involved in a motor vehicle accident 
in Iraq in 2004 resulting in neck pain.  He was treated with 
NSAIDS.  The Veteran also reported injuring his lower back 
lifting heavy objects while mobilized with Katrina relief in 
Louisiana in September 2005.  He indicated that he now has 
episodic low back pain and transient numbness down the left leg 
into the foot.  A review of the symptoms revealed low back pain 
since the lumbar sprain in September 2005.  An examination also 
revealed pain in the lower back with left straight leg raising.  
The assessment was low back pain.  


III.  Legal Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran is currently assigned a noncompensable evaluation for 
residuals of a lumbar spine injury with degenerative disc disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5243.  With 
diseases, preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case indicates 
that the traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that the intervertebral disc 
syndrome under Diagnostic Code 5243 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected which in this case would be 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) can be evaluated either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation 
was assigned for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Id. 
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be assigned 
when the requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31 (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
residuals of a lumbar spine injury with degenerative disc 
disease.  At the outset, the Board notes that the Veteran has not 
been shown to have arthritis.  While there is evidence of 
degenerative disc disease, there is no indication that he has 
degenerative joint disease or arthritis of the lumbar spine, 
which must be established by X-ray findings.  Moreover, the 
evidence does not show the Veteran to have noncompensable 
limitation of motion.  In fact, the April 2007 VA examination 
found him to have 90 degrees of flexion, 20 degrees of posterior 
flexion, 40 degree of lateral flexion bilaterally, and 50 degrees 
of rotary flexion bilaterally.  When such range of motion 
findings are compared to Plate V, it is apparent that the Veteran 
has full range of motion of the lumbar spine.  Moreover, there is 
no objective evidence of swelling, muscle spasm, painful motion, 
or x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups. As such, the Veteran has not met the 
criteria for an initial compensable evaluation under Diagnostic 
Codes 5010 and 5003.   

In addition, the medical evidence of record does not show the 
Veteran to have forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees or a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees but not greater than 235 degrees.  As previously 
discussed, the April 2007 VA examination revealed forward flexion 
to 90 degrees, posterior flexion of 20 degrees, lateral flexion 
to 40 degrees bilaterally, and rotary flexion to 50 degrees 
bilaterally.  There is also no evidence of muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  In fact, the April 2007 VA examiner 
specifically commented that there was no spasm or tenderness.  
Similarly, there is no evidence of a vertebral body fracture with 
loss of 50 percent or more of the height.  Instead, the examiner 
stated that there was a normal alignment of the spinous 
processes, and x-rays did not reveal any fractures.    As such, 
the Veteran has not been shown to have met the criteria for a 
higher initial evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.

Moreover, the medical evidence of record does not show that 
Veteran has incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 weeks.  
In this regard, there are no treatment records documenting him as 
having had bedrest prescribed by a physician, and the April 2007 
VA examiner specifically commented that the Veteran had not been 
incapacitated in the past 12 months.  Thus, the Veteran has not 
met the criteria for an initial compensable evaluation under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
residuals of a lumbar spine injury with degenerative disc 
disease.  The medical evidence of record does not identify any 
separate neurological findings or disability that are not already 
contemplated under the discussed pertinent criteria.  In fact, 
the April 2007 VA examination found the Veteran to have a normal 
gait, and his motor strength was 5/5 in the upper and lower 
extremities bilaterally without deficit.  A sensory examination 
was also normal in the upper and lower extremities bilaterally 
without deficit.  His reflexes were symmetric, 2+, and equal in 
both wrists, elbows, knees, and ankles bilaterally, and his 
coordination was normal in upper and lower extremities 
bilaterally.  Indeed, the Veteran specifically denied having 
radiculopathy.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 Vet. 
App. at 129-132.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's lumbar spine disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned noncompensable rating, and 
no higher.  In this regard, the Board observes that the Veteran 
has complained of pain on numerous occasions.  However, the 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  In fact, the April 2007 VA examiner 
specifically indicated that there was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing.  The Veteran himself also denied having additional 
weakness or restricted range of motion of any aspect of the spine 
during flares as well as any functional restrictions on a daily 
basis due to his lumbar spine.  Therefore, the Board finds that 
the preponderance of the evidence is against a higher initial 
evaluation for the Veteran's residuals of a lumbar spine injury 
with degenerative disc disease.  

For all of the foregoing reasons, there is no basis for staged 
rating of the Veteran's lumbar spine disability pursuant to 
Fenderson (cited to above), and the claim for a higher initial 
rating must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of an initial compensable rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's lumbar spine disability 
is so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2009). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms"(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.  

The Board also observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected lumbar spine 
disability, and there is nothing in the record to indicate that 
the Veteran's disability causes impairment with employment over 
and above that which is contemplated in the assigned schedular 
rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In fact, the Veteran told 
the April 2007 VA examiner that he does not have any functional 
restrictions on a daily basis and indicated that he is able to 
work through the pain.  

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
residuals of a lumbar spine injury with degenerative disc disease 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial compensable evaluation for residuals of a lumbar spine 
injury with degenerative disc disease is denied.  



REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific 
bases for remand are set forth below.  



A.   Ventral Hernia and Umbilical Hernia

The Veteran has asserted that he sustained a hernia as a result 
of a lifting injury during mobilization for Katrina relief in 
September 2005.  He has stated that he was trying to stay in the 
Guard, but could no longer perform his duties as a result of his 
hernias.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 
106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National Guard 
of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3).  

Additionally, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state. "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state National Guard, a 
National Guardsman must have been ordered into Federal service by 
the President of the United States, see 10 U.S.C. §12401, or must 
have performed "full-time duty" under the provisions of 32 U.S.C. 
§§ 316, 502, 503, 504, or 505.  Id.  

To the extent that the Veteran is asserting that his current 
ventral and umbilical hernias are a result of an injury or 
disease incurred in or aggravated during his service in the 
Arkansas Army National Guard, the Board notes that only 
"veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.  

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a "veteran" for purposes of other periods of service 
(e.g., the Veteran's period of active duty in the Air Force) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the claim 
for benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).  

In order for the Appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during his 
inactive service, the record must establish that he was disabled 
from an injury (but not disease) incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

The appellant in this case is a "veteran" based on his active 
duty service in the Army from March 1992 to July 1992 and from 
October 2003 to March 2005.  Therefore, he is entitled to 
"veteran" status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  However, 
to the extent that his claim is instead predicated on his 
Arkansas Army National Guard service, he must establish that he 
qualifies as a "veteran" for these additional periods of service 
before any compensation may be awarded.  The dates and character 
of his service, such as periods of active duty, ACDUTRA, 
INACDUTRA, or in the service of the Governor of Arkansas, are 
necessary to adjudicate his claim.  However, the RO has not 
obtained his Arkansas Army National Guard personnel records to 
verify the dates and character of his service in that capacity.  
Consequently, there is no means of determining whether he 
qualifies as a "veteran" insofar as these periods of service for 
VA compensation purposes.  

If it is determined that the Veteran qualifies as a "veteran" for 
VA compensation purposes for these additional periods of service 
in question, then a medical opinion is needed to decide his claim 
in terms of whether his ventral and umbilical hernias are 
attributable to an injury (from heaving lifting) incurred in or 
aggravated by any of those qualifying periods of service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A (d) and 38 C.F.R. § 3.159(c) (4).  


B.  Degenerative Joint Disease Left Shoulder

The Veteran contends that he currently has a left shoulder 
disability distinct and separate from his service-connected 
cervical spine disability and neurological manifestations 
thereof.  He essentially contends that he sustained a left 
shoulder disorder in the same accident that caused his cervical 
spine disorder.  However, it appears from the medical records 
that the Veteran's complaints of left shoulder pain have thus far 
been attributed to radiating pain stemming from his cervical 
spine disability and not to an independent disability in and of 
itself.  

The Veteran's service treatment records show that he was seen at 
the gunslinger trauma center in August 2004 after being involved 
in a car accident.  He had been the driver of an 1114 vehicle 
that hit the edge of the road and rolled over.  It was noted that 
the Veteran landed on his head, and he reported tingling in his 
extremities.  The site of the injury was identified as pain in 
the left side of the neck and shoulder.  An x-ray of the cervical 
spine and the left shoulder was ordered.  

Significantly, following the April 2007 VA examination, the 
examiner noted a diagnosis of degenerative joint disease of the 
acromioclavicular joint of the left shoulder with a normal left 
shoulder examination.  The examiner stated that it was his 
opinion that the Veteran's complaints of the left neck and 
trapezius are manifested from the cervical spine region.  The 
Veteran denied any injury to the left shoulder.  The examiner 
stated that the Veteran did not require any treatment for his 
left shoulder at that time because his left shoulder was 
asymptomatic and the complaints seem to be related to his 
cervical spine instead.  

In his informal hearing presentation dated in June 2010, the 
Veteran's representative noted that the initial complaints of 
shoulder pain in service were interpreted as a manifestation of 
his cervical spine injury.  However, the representative further 
noted that while the April 2007 VA examiner offered a diagnosis 
of degenerative joint disease in the acromioclavicular joint of 
the left shoulder, he did not offer an opinion as to whether the 
left shoulder was the result of the same accident that caused the 
neck pain.  

Based on the evidence of an in-service accident, the Veteran's 
competent history of numbness and tingling after the accident, 
and the diagnoses of both cervical spine degenerative joint 
disease of the cervical spine and of the acromioclavicular joint 
of the left shoulder, the Board finds that a VA examination 
should be conducted and an opinion obtained to determine the 
nature and etiology of any left shoulder disorder that may be 
present.  See 38 U.S.C.A. § 5103A (d).  


C.  Cervical Spine

The Veteran was afforded a VA examination in April 2007 in 
connection with his claim for service connection for a cervical 
spine disorder.  In May 2007, the RO granted service connection 
for residuals of cervical spine injury with degenerative joint 
disease, and assigned a 10 percent evaluation effective from 
March 14, 2007.  He has not been afforded an additional VA 
examination since the grant of service connection.

The Veteran contends that his service-connected cervical spine 
disability warrants a higher initial evaluation due to the 
symptoms he is currently experiencing.  He essentially maintains 
that his cervical spine disorder has increased in severity.  

During a rehabilitation consultation in February 2008, it was 
noted that the Veteran had decreased range of motion of the 
cervical spine in all planes with a decrease of about 50 percent 
in extension, lateral rotation and lateral bending, and with pain 
at end range.  He had cracking and popping, and palpation 
revealed severe taut and tender muscle bands in the upper 
trapezius bilaterally, but especially in the left, as well as 
posterior cervical and scalene.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran-claimant alleges that his service-
connected disability has worsened since the last examination, a 
new examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that the veteran was entitled 
to a new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As noted above, the 
Veteran has essentially asserted that his cervical spine disorder 
has worsened since his last VA examination, which took place more 
than three years ago in April 2007.   The Board cannot ascertain 
to what extent the disabilities have increased in severity, if at 
all, without a new VA examination.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the contention of worsening of the cervical spine disorder, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine the current nature, extent, and 
severity of his cervical spine disorder.   See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Therefore, in order to ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the case 
is REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his claimed disorders. After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file. 

2.  The RO should ensure that the Veteran's 
complete service personnel and treatment 
records are associated with the claims 
file, including those records pertaining to 
his service in the Arkansas Army National 
Guard.  The RO should verify the Veteran's 
dates and character of service in the 
Arkansas Army National Guard, to include 
his periods of ACDUTRA, INACDUTRA, and 
whether he was ordered into Federal service 
by the President of the United States.

3.  The Veteran should then be afforded a 
VA examination to determine the nature and 
etiology of any hernias that may be 
present. Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post- service medical records, and 
assertions.  

It should be noted that the Veteran is 
claiming that he sustained a hernia as a 
result of an injury during mobilization in 
September 2005.  The examiner should be 
provided a summary of the Veteran's periods 
of active service (active duty, ACDUTRA, 
and INACDUTRA) that may be used in 
rendering this opinion.  In particular, the 
RO should inform the examiner of whether 
the Veteran had active military service in 
September 2005.

The examiner should identify all current 
hernias, including ventral and umbilical.  
For each hernia identified, the examiner 
should state when it first manifested.  He 
or she should also indicate whether it is 
at least as likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left shoulder disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, including 
x-rays to determine whether the Veteran has 
arthritis of the left shoulder.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post- service 
medical records, and assertions. 

It should be noted that the Veteran was 
involved in a car accident in August 2004.  
He complained of tingling in his 
extremities as well as pain in the left 
side of his neck and shoulder.  The Veteran 
is currently service-connected for 
residuals of a cervical spine disorder with 
degenerative joint disease.  He has 
asserted that he has a left shoulder 
disorder that is separate and distinct from 
his cervical spine disability.

The examiner should identify all current 
left shoulder disorders and specifically 
indicate whether the Veteran has 
degenerative joint disease of the left 
shoulder.  For each diagnosis identified, 
the examiner should state whether it is at 
least as likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's military service.  
If the disorder is not directly related to 
the Veteran's military service, the 
examiner should comment as to whether it is 
at least as likely as not that that the 
disorder is either caused by or permanently 
aggravated by his service- connected 
cervical spine disability.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
cervical spine disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service- 
connected residuals of a cervical spine 
injury with degenerative joint disease.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
cervical spine disability under the rating 
criteria.  In particular, the examiner 
should provide the range of motion in 
degrees and indicate whether there is any 
ankylosis, muscle spasm, or guarding.  He 
or she should also state the total duration 
of incapacitating episodes during the past 
12 months, and the presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.  The examiner should 
further indicate whether the Veteran has 
any separate neurological manifestations of 
his service-connected cervical spine 
disability, such as radiculopathy.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable, the Veteran and his 
representative should be furnished a SSOC, 
which includes a summary of additional 
evidence submitted and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decisions reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


